Citation Nr: 0916060	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  08-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

In July 2006, the appellant submitted a claim of entitlement 
to service connection for posttraumatic stress disorder.  
After reviewing the evidence of record, the Board finds that 
the appellant's claim is more appropriately captioned as seen 
on the title page and will be reviewed as such herein.


FINDING OF FACT

The medical evidence of record shows that the appellant's 
currently diagnosed anxiety disorder, not otherwise 
specified, is related to and cannot be reasonably 
disassociated from his active duty service.


CONCLUSION OF LAW

An anxiety disorder, not otherwise specified, was incurred in 
or due to active duty service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  However, without deciding whether notice and 
assistance requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2008).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical evidence, or in some 
cases lay evidence, of inservice incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between an inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Herein, the appellant is seeking service connection for a 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).  Historically, the appellant served on 
active duty from April 1968 to April 1970.  A review of his 
Form DD 214 revealed that the appellant's military specialty 
was Light Weapons Infantryman and that he was awarded a 
Combat Infantryman Badge for his active duty service.

A review of the appellant's service treatment records did not 
reveal complaints of or treatment for a psychiatric disorder.

In February 2006, the appellant initially screened positive 
for PTSD.  Consequently, the appellant was scheduled for a 
follow-up appointment the next month.  In March 2006, at the 
follow-up appointment, the appellant underwent a mental 
health review.  As a result of this review the impression 
was:

[The appellant] reports [a] history of 
combat in Vietnam.  Possibly has related 
mental health sequalea [sic] suggestive 
of PTSD symptoms although report of 
symptoms per [the appellant] are 
somewhat vague and diffuse.  There is no 
clear evidence of significant problems 
but more suggestive of long-term 
maladaptive coping.  [The appellant] may 
benefit for [sic] further assessment by 
psychiatrist to further clarify needs.

A mental status examination was administered, however, a 
diagnosis was not provided.

In a May 2006 treatment report, the impression from the March 
2006 mental health review was echoed verbatim.  A mental 
status examination did not lead to a diagnosis beyond 
"possible dysthymic [disorder], possible [generalized 
anxiety disorder], and possible PTSD."

In September 2006, the appellant underwent a VA examination 
to determine the presence of PTSD, and, if present, the 
severity and etiology thereof.  The examiner specifically 
ruled out PTSD as a diagnosis due to the fact that the 
appellant did not exhibit "clinically significant distress 
of impairment in social, vocational, or other aspects of 
functioning."  The diagnosis was anxiety disorder, not 
otherwise specified, with mixed elements of social anxiety 
disorder and generalized anxiety disorder.  The examiner also 
found:

The obtained clinical picture does 
suggest elements of anxiety-related 
symptoms which are associated with 
military service[,] but the profile does 
not reach all the elements associated 
with [a] diagnosis of PTSD.  Somewhat 
greater anxiety symptomatology appears 
to have been present immediately 
following discharge[,] but this has 
declined over time.  In reviewing the 
historical profile, it is not clear that 
the [appellant's] symptomatology reached 
the proportions of PTSD immediately 
after service.  At this time, there is 
no evidence of disturbed thinking 
processes or impairment in ability to 
deal with [activities of daily living].  
Mild, ongoing anxiety symptomatology 
secondary to his military service is 
suggested, and this appears to coexist 
with characterological 'shyness.'

The evidence of record also includes a November 2007 letter 
from the appellant's daughter, a March 2008 statement by the 
appellant, and the appellant's testimony at the September 
2008 Board hearing

After reviewing all of the evidence of record, the Board 
finds that there is medical evidence that the appellant's 
current anxiety disorder, not otherwise specified, is related 
to his active duty service.  Specifically, the VA examiner's 
September 2006 opinion relates the appellant's current 
anxiety disorder, not otherwise specified, to his active duty 
service.  Moreover, the medical evidence of record does not 
include a negative etiological opinion with respect to this 
issue.  Applying the doctrine of reasonable doubt, the Board 
finds that the appellant's anxiety disorder, not otherwise 
specified, is related to his active duty service and, thus, 
service connection is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder, not otherwise 
specified, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


